USCA11 Case: 20-13783     Date Filed: 08/11/2021   Page: 1 of 2



                                                      [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELVENTH CIRCUIT
                        _____________________

                               No. 20-13783
                           Non-Argument Calendar
                          _____________________

                 D.C. Docket No. 6:13-cr-00311-RBD-T-S-1

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

vs.

SIRRICO LEWIS,

                                                      Defendant-Appellant.

                          _____________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                          _____________________

                              (August 11, 2021)

Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13783        Date Filed: 08/11/2021    Page: 2 of 2



      Sirrico Lewis appeals the district court’s denial of his motion for

compassionate release, filed pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step

Act. We affirm.

      First, Mr. Lewis argues that the district court was not limited by the

Sentencing Commission’s policy statement, U.S.S.G. § 1B1.13, in considering his

motion. But our decision in United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir.

2021), forecloses that argument.

      Second, Mr. Lewis contends that the district court erred by failing to consider

the factors set forth in 18 U.S.C. § 3553(a) in light of his evidence of post-sentencing

rehabilitation. We disagree. The district court expressly considered the § 3553(a)

factors. And though it did not mention Mr. Lewis’ evidence of rehabilitation, its

explanation is sufficient to allow for meaningful appellate review. See United States

v. Cook, 998 F.3d 1180, 1184-86, (11th Cir. 2021). The district court pointed to a

number of reasons why compassionate release was inappropriate—including Mr.

Lewis’ lengthy criminal history and convictions for sexual assault—and its decision

did not constitute an abuse of discretion.

      AFFIRMED.




                                             2